DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of invention of group II in the reply filed on 1/26/2021 is acknowledged.  The traversal is on the grounds that the applicant states that since nephrin protein and alpha-smooth muscle actin protein are the causes of renal disease formation, the searches can be done together.  This is not found persuasive because despite these two proteins being a cause for disease, there would still be a burden in field, text and classification searching as pointed out in the restriction notice.
Claims 1-8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (groups I and III), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/26/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-14 are being examined on the merits.


Claim Interpretation
Claim 9 recites the limitation of “incubating a cell in need of” and in this context this term is generally used for purposes of in vitro assays and procedures however the title and specification of the application clearly give direction to the Cordyceps militaris extract as a treatment option. Thus for the sake of compact prosecution will be interpreted as “administering to”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (CN107349254A)
Yan’s general disclosure is to a method of preparing and using a compound useful in treating diabetic nephropathy (see title and abstract). 
claim 9, pertaining to the incubating a cell in need thereof with a Cordyceps militaris extract, Yan discloses a compound drug for treating diabetic nephropathy comprising Cordyceps militaris (see claim 1) and a preferred administration of the medicament is through rectal infusion (see 0047) and preferably once a day, 7-15 days per month (see 0048). Although the reference does not specifically teach the incubation of a cell with the extract, the reference does disclose the administration via route of rectal infusion which would allow the compound to reach the cells without degradation from the digestive track. Also the subject in need of the extract would be a subject suffering from diabetic nephropathy and the treatment would inherently be for the cells affected by the disease pointed out by the applicant (see page 2 of instant application).
Regarding claim 10, pertaining to the Cordyceps militaris extract being an ethanol extract, Yan discloses that the mixed powder is refluxed and leached 1 to 3 times with a volume fraction of 50% -60% of ethanol solution (see 0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Yan (CN107349254A).
Regarding claim 9, pertaining to the incubating a cell in need thereof with a Cordyceps militaris extract, Yan discloses a compound drug for treating diabetic nephropathy comprising 
Although the reference does not specifically teach the incubation of a cell with the extract, the reference does disclose the administration via route of rectal infusion which would allow the compound to reach the cells without degradation from the digestive track. Also the subject in need of the extract would be a subject suffering from diabetic nephropathy and the treatment would inherently be for the cells affected by the disease pointed out by the applicant (see page 2 of instant application). 
Regarding claim 10, pertaining to the Cordyceps militaris extract being an ethanol extract, Yan discloses that the mixed powder is refluxed and leached 1 to 3 times with a volume fraction of 50% -60% of ethanol solution (see 0044).
Regarding claim 14, pertaining to the cell being a podocyte, the reference does not specifically teach the cell that is being incubated, or in this context treated as being a podocyte, however the administration of the drug would likely reach the podocyte without having been affected from first pass metabolism of the digestive track since it is being administered rectally. 
Therefore it would have been obvious at the effective filing date to one of ordinary skill in the art to apply the compound for treating diabetic nephropathy to a cell in need thereof through the administration of the composition to a subject in need thereof because one cannot take the cell out of the body to incubate the cell and then have the cell placed back in situ. Also the benefits of reduced first pass metabolism are enhanced through rectal administration and would thus reach the podocyte as claimed in claim 14.  
.


Claims  11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN107349254A) as applied to claims 9-10, and 14 above, and further in view of Ho (KR20170121866A).
Ho’s general disclosure is to the manufacture and use of cordyceps militaris extract for the use of cordycepin for a treatment of lung cancer (see title and abstract).
Regarding the Cordyceps militaris extract being an ethanol extract and being administered to a cell in need thereof Yan, teaches these components. However Yan does not specifically teach the methods of extraction. 
Regarding claim 11, pertaining to the Cordyceps militaris extract being manufactured by grinding the fruiting body into powders, mixing the powder with ethanol, filtering and drying the filtrate, Ho teaches about the fruiting bodies from the Chinese caterpillar fungus (cordyceps) being widely used in China since ancient times (see 0002) and obtaining the millitarian caterpillars (cordyceps militaris) and pulverizing and extracting with a mixed solvent of ethanol and water (see claim 1), and further teaches filtering the extract (see 0048) and then drying under reduced pressure (see 0049).
claim 13, pertaining to the Cordyceps militaris extract at least including beta-sitostenone or cordycepin, Ho’s disclosure teaches the Cordyceps extraction containing cordycepin as an active ingredient (see title and 0013 0015).
Therefore it would have been obvious at the effective filing date to one of ordinary skill in the art to apply the extraction methods taught by Ho’s Cordyceps militaris extraction to that of Yang because these methods for extracting Cordyceps militaris are already known in the art and this method would allow for the active component cordycepin to be extracted.
There would have been no experimentation needed in finding the extraction methods warranted for this particular species as it is already known in the art.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN107349254A) and Ho (KR20170121866A) as applied to claims 9-11 and 13-14 above, and further in view of Hui (CN103908476A). 
Regarding the method of Cordyceps militaris extract being an ethanol extract that is prepared in the extraction method as described previously and administered to a cell in need thereof, Yan and Ho describe these methods as mentioned in the previous rejection. However Yan and Ho do not specifically teach Cordyceps militaris powders and ethanol being in the ratios of 1:5-15 in the extraction method.
Hui’s general disclosure is to a preparation method for a Cordyceps militaris extract (see title and abstract).

The extraction method teaches ratios at which to extract the Cordyceps militaris with. Although Hui teaches the method is done with water a skilled artisan would know that water is not the only solvent used for extraction methods and further know that ethanol is a well-known method of Cordyceps militaris extraction as described in the prior art references. Furthermore it is not inventive to optimize already known components in the art unless there is some unexpected results in the optimization step itself.  As discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB A BOECKELMAN
             Examiner, Art Unit 1655                                                                                                                                                                                           



/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655